Citation Nr: 0533877	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  96-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the cervical spine.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the lumbar spine.

3.  Entitlement to a higher initial rating (compensable) for 
Bowen's disease of the right thumb.

4.  Entitlement to a higher initial rating (compensable) for 
residuals of a fracture of the right little (5th) finger.

5.  Entitlement to service connection for periodontal 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active service from July 1976 to April 
1993.  The veteran's DD Form 214 shows additional service of 
3 years 3 months and 8 days that has not been verified.  The 
veteran reports in his May 1993 application for benefits that 
he service from April 1973 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In hearing testimony of November 1994, the veteran reported 
that the skin of his right little finger is adherent.  A July 
1993 VA examination noted a scar on the little finger.  He is 
service connected for residuals of a fracture of the little 
finger, rated as for limitation of motion.  There has been no 
adjudication of entitlement to compensation for the scar or 
other skin residuals of the right little finger injury.  This 
matter is referred to the RO for appropriate action.

The issue of higher initial rating of Bowen's disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  From May 1, 1993, the effective date of service 
connection, to September 25, 2003, the veteran's cervical 
spine degenerative joint disease manifested as flexion of 20 
to 30 degrees, inclusive, pain, intermittent muscle spasm, 
decreased range of motion and fatigue with repetitive 
movements, and no neurological signs or symptoms.

2.  From September 26, 2003, to the present the veteran's 
degenerative joint disease of the cervical spine has 
manifested as flexion of 30 and 45 degrees on two successive 
examinations, with the sum of ranges of motion in all 
measured planes 210 and 240 degrees on successive 
examinations, with neck pain, intermittent muscle spasm, 
decreased range of motion and fatigue with repetitive 
movements, and no neurological signs or symptoms.

3.  From May 1, 1993, to September 25, 2003, the veteran's 
lumbar spine degenerative joint disease manifested as flexion 
of 90 degrees or more with pain, intermittent muscle spasm, 
decreased range of motion and fatigue with repetitive 
movements, and no neurological signs or symptoms.

4.  From September 26, 2003, to the present, the veteran's 
degenerative joint disease of the lumbar spine has manifested 
as flexion of 90 degrees or more with the sum of all ranges 
of motion in all measured planes 270 and 220 degrees on two 
successive examinations, with lumbar pain, intermittent 
muscle spasm, decreased range of motion and fatigue with 
repetitive movements, and no neurological signs or symptoms.

5.  VA diagnosed cervical and lumbar degenerative disc 
disease by MRI in April 2005 without clinical presentation of 
chronic or acute neurologic signs or symptoms; the veteran 
has never had an incapacitating episode of acute 
intervertebral disc syndrome.

6.  At no time from May 1, 1993, to the present has the 
veteran had ankylosis of the right, little (5th) 
metacarpophalangeal and proximal interphalangeal joints or 
extremely unfavorable ankylosis of that finger, or impairment 
tantamount to amputation or interference with the overall 
function of the hand.

7.  The veteran has chronic periodontal disease first 
diagnosed and treated in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for cervical degenerative joint disease have not been 
met at any time from May 1, 1993, to September 25, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5290 (1993).

2.  The schedular criteria for a rating in excess of 20 
percent for cervical degenerative joint disease have not been 
met at any time from September 26, 2003, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2005).

3.  The schedular criteria for a rating in excess of 20 
percent for lumbar degenerative joint disease have not been 
met at any time from May 1, 1993, to September 25, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5292 
(1993).

4.  The schedular criteria for a rating in excess of 20 
percent for lumbar degenerative joint disease have not been 
met at any time from September 26, 2003, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2005).

5.  The schedular criteria for a compensable rating for 
residuals of a fracture of the right little (5th) finger have 
not been met at any time from May 1, 1993, to August 25, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (1993).

6.  The schedular criteria for a compensable rating for 
residuals of a fracture of the right little (5th) finger have 
not been met at any time from August 26, 2002, to the 
present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 
(2005).

7.  Service connection of periodontal disease for 
compensation or treatment purposes is not authorized by law.  
38 U.S.C.A. §§ 501, 1110, 1131, 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161(c)-(j) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

No specific forms are required to prosecute a claim for 
increased rating.  Consequently no VA action was required to 
provide forms.  38 U.S.C.A. § 5102 (West 2002).  VA 
furnished, and the veteran filed, the form necessary to 
prosecute a claim for service connection in May 1993.

The veteran's claim predates enactment of the VCAA.  VA 
notified the veteran by letter of July 1993 of the necessary 
evidence in his claim.  The letter solicited the submission 
of evidence and offered VA assistance to obtain evidence.  
The RO enclosed forms for the veteran to authorize the 
release of information to VA.  The veteran returned none of 
them.  In November 1994 RO hearing testimony, the veteran 
discussed evidence in his possession.  He has submitted 
copies of evidence in his possession several times during the 
pendency of his claim, but never authorized VA to obtain 
private evidence for him.

The RO gave formal VCAA notice in a May 2003 letter.  The RO 
informed the veteran of its duty to notify and to assist him 
in the development of his case.  The RO informed the veteran 
of its duty to explain to him the information or evidence 
needed to grant his claims.  The letter discussed what was 
required of the veteran with regard to the claims for service 
connection and for higher ratings.  He was informed that to 
establish the former benefit he must show that current 
disability is related to injury, disease or event noted 
during his military service.  With respect to the latter 
benefit, he was advised that the record must contain 
objective medical evidence demonstrating a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for the particular disability.  

The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  Moreover, in the context of an 
exposition of the types of evidence necessary to substantiate 
his claim, the specific instruction, "[S]end us the evidence 
we need as soon as possible and be sure to put your VA file 
number on any evidence you send us," following the heading, 
"What information or evidence do we need from you?" 
inherently includes evidence in his possession, because logic 
precludes excluding such evidence from the evidence the 
veteran was notified to submit.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or in not providing a single notice to the claimant 
covering all content requirements is harmless error.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to its duty to assist, the Board observes that 
the RO attempted to obtain the veteran's VA outpatient 
treatment reports and offered to obtain reports of private 
treatment.  In addition, VA solicited information regarding 
where the veteran had obtained additional treatment.  The 
veteran has not identified any available treatment records 
that have not already of record.

VA examined the veteran in July and August 1993, April 1997, 
June 2003, and April 2005 to evaluate the nature and severity 
of his disabilities.  VA has obtained medical opinions where 
necessary to resolve certain of the claims.

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.

II.  Higher Initial Ratings

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

VA amended the regulations for rating spinal disabilities 
twice and for rating finger disabilities once during the 
pendency of this appeal.  An amendment of the rating criteria 
for intervertebral disc syndrome became effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)) 
[hereinafter 2002 amendment].  Effective September 26, 2003, 
VA amended all of the remaining rating criteria for diseases 
and injuries of the spine, promulgating a general formula for 
diseases and injuries of the spine, new diagnostic codes and 
names, and incorporating the 2002 changes to the criteria for 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) and 69 Fed. Reg. 32449 (June 10, 2004) (technical 
corrections) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 4243 (2005)) [hereinafter 2003 amendment].  July 
2002 amendments of the finger rating criteria became 
effective August 26, 2002.  67 Fed. Reg. 48784-787 (July 26, 
2002) [hereinafter 2002 amendment].

The amended rating criteria apply to disability ratings only 
from and after the effective date of the amendments, unless 
they have a genuinely retroactive effect.  If the new 
regulation has only prospective effect, as here where the 
change in rating criteria affect only prospective payment of 
compensation, application of the new rule cannot be avoided 
just because it is unfavorable to the claimant.  VAOPGCPREC 
7-2003,  8 ("The Karnas rule would . . . improperly 
prohibit VA from applying certain statutes and regulations 
that may be unfavorable to claimants even though such laws 
would govern under Supreme Court precedent because they do 
not have retroactive effects."); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) overruling in pertinent part 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A.  Cervical and Lumbar Spine

The veteran is service connected for degenerative joint 
disease of the cervical and lumbar spine.  The RO has rated 
the cervical spine as for limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1993), and has 
persisted in application of this rating code for several 
years after its recision.

The RO has rated degenerative arthritis of the lumbar spine 
as lumbar strain due to limitation of motion of the lumbar 
spine.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5292-
5295 (1993), and has persisted in application of these codes 
for several years after their recision.

Diagnostic codes are to be selected with great care to select 
diagnostic code numbers to show the basis of a rating.  
Injuries are generally represented by the number assigned the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1993 & 2005).

Thus, prior to the 2003 amendments, the veteran's cervical 
spine is correctly coded Diagnostic Code 5003-5090 (1993), 
and from September 26, 2003, Diagnostic Code 5242 (2005).  
The former coding indicates degenerative arthritis rated for 
limitation of cervical motion.  The latter employs the new 
code specific to degenerative arthritis.  Likewise, the 
veteran's lumbar spine prior to the 2003 amendment is 
correctly coded Diagnostic Code 5003-5292 (1993), and from 
September 26, 2003, Diagnostic Code 5242 (2005).  The former 
coding indicates degenerative arthritis rated for limitation 
of lumbar motion.  The latter employs the new code specific 
to degenerative arthritis.  Based on the evidence of record, 
the RO apparently intended to indicate that the lumbar spine 
was rated based on muscle spasm or other pain-type 
manifestations, a criterion of Diagnostic Code 5295, while 
preserving the use of the limitation of motion code.  Ratings 
under spine limitation of motion codes, however, could and 
can be rated for associated muscle spasm or other pain-type 
functional impairments under other regulations, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1993 & 2005), while employing the 
diagnostic codes that regulation instructs be used.  
38 C.F.R. § 4.27 (1993 & 2005).

Degenerative arthritis established by x ray findings will be 
rated on the basis of limitation of motion of the affected 
part under the appropriate diagnostic code for the specific 
joint or joints involved.  If the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, the joint is rated 10 percent 
for limitation of motion confirmed by such objective findings 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Diagnostic Code 5003 (1993 & 2005).

The specific rating criteria for limitation of motion of the 
cervical and lumbar spine prior to the September 2003 
amendments are discussed below.

Other diagnostic codes potentially applicable to rating spine 
disorders generally prior to September 2003 are as follows:

Diagnostic Code 5286 (1993), complete bony fixation 
(ankylosis) of the spine, allowed either a 60 or 100 percent 
rating, depending on severity and whether ankylosis was 
favorable or unfavorable.  Evidence of fracture of the 
vertebra permitted a 60 or 100 rating under Diagnostic Code 
5285 (1993), depending on severity.  Diagnostic Code 5289 
(1993), ankylosis of the lumbar spine, would have permitted a 
40 or 50 percent rating depending on whether ankylosis was 
favorable or unfavorable.  These Codes are inapplicable to 
the instant claim, as the record, which includes X-ray 
results, does not disclose vertebral fracture or ankylosis.

The September 2002 and September 2003 changes to the rating 
criteria for intervertebral disc syndrome do not apply to the 
instant claim.  VA neurological and spinal examinations of 
April 1997 found no impairment referable to spinal cord or 
neurologic impairment.  On detailed VA neurological 
examination of April 2005, the examiner found degenerative 
disc changes, bulging, and spinal and foraminal stenoses 
consistent with and likely to produce cervical and lumbar 
radicular symptoms in the future, but none clinically at 
present.  He opined neural symptoms in the hands were 
consistent with carpal tunnel and not radicular etiology.  
The clear preponderance of the evidence bearing on the 
veteran's spine disorders is that he does not have cervical 
or lumbar intervertebral disc syndrome.  Consequently, other 
than mentioning the changes, above, for completeness sake, 
the specific application of the rating criteria for IDS is 
discussed only to the extent necessary to demonstrate their 
inapplicability.

The September 2003 amendments affect both cervical and lumbar 
spine ratings.  They provide as follows:

The complete September 2003 revision of the rating criteria 
for the spine, including amended diagnostic code numbers and 
the June 2004 technical correction, provides as follows.

General Rating Formula for Diseases and 
Injuries of the Spine

(For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes): With or without symptoms such 
as pain (whether or not it radiates), 
stiffness, or aching in the area of the 
spine affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine, 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine, 50 percent

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine, 40 percent 
Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine, 30 percent 
Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis, 20 percent Forward 
flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 
degrees but not greater than 40 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height, 10 percent
      Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.
      Note (2): (See also Plate V.) For 
VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.
      Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.
      Note (4): Round each range of 
motion measurement to the nearest five 
degrees.
      Note (5): For VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion 
or extension, and the ankylosis results 
in one or more of the following: 
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.
      Note (6): Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental 
instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003)
5243 Intervertebral disc syndrome 

1.  Cervical Spine

The veteran's claim for disability rating greater than 20 
percent for degenerative arthritis of the cervical spine must 
fail, because his impairment is due to muscle spasm and 
associated pain without corroborating objective impairment of 
function sufficient to warrant a rating greater than 20 
percent.  Put another way, were the veteran rated for 
limitation of motion alone, his disability would be 
noncompensable under either the older or the newer rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5290 
(1993); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).  In 
consideration of the pain as objectively demonstrated by 
muscle spasm and some limitation of motion, even though too 
little for compensation considered alone, the 20 percent 
rating in effect from May 1, 1993, the effective date of 
service connection, to the present, is warranted.

The VA examination report of July 1993 did not find 
degenerative disease, but the examiner found flexion limited 
to 30.  The sum of ranges of cervical motion was 250 degrees.  
The examiner found no muscle spasm.  The diagnosis was 
cervical arthralgia.

The veteran testified in November 1994 that neck and low back 
pain was intermittent.  He offered no other testimony about 
his neck and low back.

December 1994, June 2003, and April 2005 VA examinations 
produced clinical findings of flexion of 20 degrees, 30 
degrees, 45 degrees respectively.  The sums of all ranges of 
motion on these examinations were 195, 210, and 240, 
respectively.  Each examiner found some muscle spasm, and the 
April 2005 examiner noted increased pain and slowing of 
movement with repetitions.  Under the older rating criteria, 
the limitation of motion, especially of flexion, is slight, 
which warrant's a 10 percent rating, 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1993), unless augmented in 
consideration of pain, painful movement, fatigability and 
other similar factors, using muscle spasm, atrophy, 
grimacing, irregularity of movement and the like as objective 
indications of pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1993).

The VA orthopedic and neurology examinations of April 1997 
found an essentially normal cervical spine (no ranges of 
motion were reported) and no neurological deficits; x ray 
studies were negative.

A January 2003 x ray at a military facility found 
degenerative disc disease, which was confirmed by VA magnetic 
resonance imaging (MRI) on April 2005 examination.  Both 
orthopedic and neurologic VA examiners of April 2005 found 
the veteran impaired by pain and painful motion.  The 
neurologist noted that radicular symptoms would be consistent 
with the pathology shown on MRI, but the veteran did not have 
such symptoms.

The veteran described his pain as most severe at the June 
2003 VA examination, when he reported pain of 10/10 in the 
neck, constantly.  He also reported pain when he turned his 
neck.  The examiner found severe muscle spasm on the left 
side of the neck and moderate spasm on the right.

In assessing the credibility of the extent of the veteran's 
pain, it is significant that the records of treatment at a 
military medical facility from June 1994 to June 2004 include 
one mention of cervical pain, in 1996.  The January 2003 x 
ray study was because of report of trauma, but that trauma is 
not reported elsewhere.  The extensive military facility 
records of treatment for multiple other complaints support 
the conclusion that the veteran had ready access to medical 
care and availed himself of it for complaints of pain in 
multiple body parts other than the neck.  The further 
inference is that his report of pain of 10 on a scale of 10, 
as painful as is conceivable, was exaggerated.

Consequently, under the older rating criteria, the veteran is 
correctly rated at 20 percent disabled, and no higher.  This 
rating is in light of the other reports and findings related 
to pain and in consideration of the regulations governing 
consideration of pain, painful motion, fatigability and other 
similar factors that impair the function of the cervical 
spine, 38 C.F.R. §§ 4.40,4.45, 4.59, the 20 percent rating 
for impairment of function of the cervical spine is adequate.  
The documented limitation of motion under old Diagnostic Code 
5290 (1993) is commensurate with a 10 percent rating, and the 
20 percent rating compensates for the additional impairment 
due to pain, etc., 

Under the new rating criteria, the veteran does not have a 
compensable limitation of motion.  The new rating criteria 
are to compensate for the objective findings of disability 
with or without pain.  See 38 C.F.R. § 4.71a General Rating 
Formula for Diseases and Injuries of the Spine (2005).  
Nothing in the notes explicitly precludes consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Consequently, in 
consideration of those regulations, the 20 percent rating is 
not excessive.  Moreover, the 20 percent disability rating in 
effect on the effective date of the change is to be 
maintained without reduction.  38 U.S.C.A. § 1155 (West 
2002).  

Finally, the veteran's reports of intermittent pain in his 
November 1994, his June 2003 report of constant, unremitting 
pain without flare-ups, and his April 2005 reports of 
consistent symptoms indicate that there is not specific 
periodic flare-up of a seasonal or other predictable type 
that warrants consideration of further increase in the rating 
to account for further loss of function during such flare-
ups.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995) (examiner 
must consider and report estimated additional functional 
impairment of joint function in claimant with periodic flare-
ups, and rating activity must consider compensation in light 
of such information).

2.  Lumbar Spine

The veteran's claim for an initial rating in excess of 20 
percent for degenerative joint disease of the lumbar spine 
must fail for essentially the same reasons as did the claim 
for the cervical spine.  The evidence taken together reveals 
that the veteran has a noncompensable limitation of motion 
under any diagnostic code applicable from May 1, 1993, to the 
present.  The 20 percent rating in effect is essentially for 
his reported pain, painful motion, fatigability, and similar 
factors as corroborated by paralumbar muscle spasm on some 
examinations and his facial expressions and hesitant motion 
on some examinations.  38 C.F.R. § 4.40, 4.45, 4.59 (1993 & 
2005).  The evidence does not support a higher rating at any 
time.

A February 1993 statement from the veteran's chiropractor 
reported treatment of the veteran since October 1984, most 
recently in December 1991.  Consequently, the report of 
severe low back pain and arthritis of the spine is 
uninformative of the condition of the veteran's spine during 
the time under review in this decision.

VA examinations of July 1993, June 2003, and April 2005 
revealed flexion of 93 degrees, 95 degrees, and 90 degrees, 
respectively.  The sum of ranges of motion in those 
examinations was 275 degrees, 265 degrees, and 220 degrees, 
respectively.  These ranges of motion exceed that deemed 
slight under Diagnostic Code 5292 (1993), or under Diagnostic 
Code 5242 (2005).

The veteran was found without muscle spasm on VA examination 
in June 1993, when the diagnosis was low back pain.  On VA 
examination in December 1994, the examiner found positive 
straight leg raising on the right and moderate muscle spasm.  
The examiner diagnosed degenerative joint and disc disease 
clinically.  VA x ray study of April 1997 was negative for 
degenerative joint or disc changes.

When the veteran sought documentation of his low back 
condition at a military medical facility in 1996, he reported 
a "catch" in his back and low back pain for which he got 
chiropractic treatment.  The examiner apparently denied his 
request for confirmation of his complaints, informing him he 
must return with the chiropractic treatment records.  There 
is no indication he did so.

The VA neurological examinations of April 1997, June 2003, 
and April 2005 are all without diagnosis of lumbar neurologic 
disorder.  The December 1997 examiner diagnosed degenerative 
disease not found by x ray.

The June 2003 VA examiner noted the veteran's report of 
lumbar pain of 8/10.  The veteran also reported he could walk 
a mile in 20 minutes.  The examiner noted he used no aid in 
walking, and he stood straight over a level pelvis.  The 
examiner also noted the veteran denied any flare-up of 
symptoms.  Examination did reveal severe bilateral muscle 
spasm with range of motion as noted above.  The examiner 
indicated there was increased pain on multiple repetitions of 
the range of motion evidenced by hesitancy and grimacing.

As with the cervical spine, the April 2005 VA examiners 
reported that radicular symptoms would be consistent with the 
MRI findings of the lumbar spine, but there were no lower 
extremity neuropathic signs or symptoms.

In assessing the credibility of the extent of the veteran's 
pain, it is significant that the records of treatment at a 
military medical facility from June 1994 to June 2004 include 
the 1996 request for documentation of back pathology and one 
complaint of back pain when driving January 1999.  As with 
the cervical spine, the lack of records of treatment for the 
severe pain the veteran reports in the presence of records of 
treatment for multiple other complaints supports the 
conclusion that the veteran had ready access to medical care 
and availed himself of it for complaints of pain in multiple 
body parts other than the low back.  The further inference is 
that his report of pain of 8 on a scale of 10 yet walking a 
mile in 20 minutes was exaggerated.

Prior to the September 2003 amendments, Diagnostic Code 5292 
(1993), provided for a 40 percent evaluation for required 
severe limitation of motion.  A 20 percent evaluation 
required moderate limitation of motion.  Slight limitation of 
motion of the lumbar segment of the spine warranted a 10 
percent evaluation.

Diagnostic Code 5295 (1993), provided a 40 percent evaluation 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, and positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space; or for some 
of these manifestations if there was also abnormal mobility 
on forced motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 10 percent evaluation would be assigned 
with characteristic pain on motion.  A noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only.

Under the older rating criteria, the veteran is correctly 
rated at 20 percent disabled, and no higher.  This rating is 
in light of the other reports and findings related to pain 
and in consideration of the regulations governing 
consideration of pain, painful motion, fatigability and other 
similar factors that impair the function of the cervical 
spine, 38 C.F.R. §§ 4.40,4.45, 4.59, the 20 percent rating 
for impairment of function of the cervical spine is adequate.  
The documented limitation of motion under old Diagnostic Code 
5292 (1993) is commensurate with a noncompensable rating, and 
the 20 percent rating compensates for the additional 
impairment due to pain, etc.

Under the new rating criteria, the veteran does not have a 
compensable limitation of motion.  The new rating criteria 
are to compensate for the objective findings of disability 
with or without pain.  See 38 C.F.R. § 4.71a General Rating 
Formula for Diseases and Injuries of the Spine (2005).  
Nothing in the notes explicitly precludes consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Consequently, in 
consideration of those regulations, the 20 percent rating is 
not excessive.  Moreover, the 20 percent disability rating in 
effect on the effective date of the change is to be 
maintained without reduction.  38 U.S.C.A. § 1155 (West 
2002).  

Finally, the veteran's reports of intermittent pain in his 
November 1994, his June 2003 report of constant, unremitting 
pain without flare-ups, and his April 2005 reports of 
consistent symptoms indicate that there is not specific 
periodic flare-up of a seasonal or other predictable type 
that warrants consideration of further increase in the rating 
to account for further loss of function during such flare-
ups.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995) (examiner 
must consider and report estimated additional functional 
impairment of joint function in claimant with periodic flare-
ups, and rating activity must consider compensation in light 
of such information).

B.  Right Little (5th) Finger

The changes in the rating criteria for the little finger 
effective in August 2002 pertain primarily to how range of 
motion is measured.  It is unnecessary to include them here; 
the method of measurement and of reporting the findings of 
the range of motion of the veteran's little finger can have 
no bearing on rating this disability under either the older 
or the newer rating criteria.  Compare 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1993) (notes and instruction for rating 
fingers) with 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 
(2005) (notes and instructions for rating fingers).

The elements of the rating criteria significant to the 
veteran are those that govern whether his little finger must 
be rated as amputation, because compensation is authorized 
for impairment of the motion of the little finger for 
amputation or impairment of function of the hand comparable 
to amputation.  The veteran's little finger shall be rated as 
for amputation if there is extremely unfavorable ankylosis.  
Ankylosis of both MCP and PIP joints of the same finger is 
rated as unfavorable ankylosis.  This condition does not 
pertain to the veteran's right little finger.

The veteran has not reported pain or painful motion, or 
fatigability, or a related impairment at the fracture site; 
consequently, there is no basis for rating the veteran based 
on pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1993 & 2005).

The question comes down to this: Is the veteran's little 
finger so impaired, or does it so impair the function of his 
hand, that he is as disabled as he would be if the finger 
were amputated?  There are basically three views of the 
veteran's finger in evidence.  By his hearing testimony, the 
finger is essentially useless and in the way; he testified he 
would be just as well off without it.  On subsequent VA 
examination, he had full range of motion.  On the next 
examination he had full passive range of motion, i.e., the 
examiner could manipulate all joints of the finger through 
their full range, and no passive motion of the DIP and 40 
degrees of flexion of the PIP.  At the last examination, the 
veteran demonstrated good grip and denied any impairment in 
function of his hand except for occasionally dropping small 
objects handed to him.

There is conflicting evidence of the function of the 
veteran's little finger.  He testified that the finger has 
one frozen joint, which his representative identified as the 
carpophalangeal joint.  The veteran reported that the skin 
adhered to the finger, and the hearing officer commented that 
a deformity of the finger was obvious.  He stated the finger 
stuck straight out and was in the way and sometimes he 
thought it would be better of it if were just cut off.

Records of June 1994 to June 2004 from a military medical 
facility reveal ongoing treatment for multiple medical 
complaints that were not the veteran's right little finger.  
An x ray study of October 2000 for complaint of inability to 
flex the finger since a fracture of the MCP joint found mild 
deformity at the base of the proximal phalanx with the joint 
space intact and not fused.  The mild deformity was deemed 
the only abnormality of the finger.  This evidence weighs 
against finding that the finger is actually ankylosed, even 
if the veteran has difficulty moving it.

On clinical observation in the June 2003 VA examination, the 
veteran could approximate the tip of all fingers to the 
median transverse fold, i.e., there was full flexion.  The 
examiner reported that the veteran's old, healed, right 
little finger fracture was without deformity.

The final VA examiner, in April 2005, noted the surgical scar 
on the dorsum of the right MPJ, no neurologic deficit, no 
gross deformity and full range of motion of the right PIP and 
DIP joints with flexion of the PIP greater than 90 degrees 
and of the DIP to 70 degrees with full extension of all 
joints to 0 degrees.  There was no active flexion of the MPJ.  
There was passive flexion to 40 degrees.  There was no pain 
with motion of any joint.  Grip strength was 5/5.  The 
veteran reported he was right handed, and that the hand had 
no functional limitation except that he occasionally dropped 
small objects handed him such as change that slid through his 
grasp because he could not flex the fifth MPJ.

Both the older and the newer rating criteria provide a 
compensable rating for the little finger only if it is 
amputated or it is rated as amputation of the little finger.  
To rate the little finger as amputation, the MPJ and the PIP 
joint must be ankylosed.  They are not both ankylosed, and 
the little finger is not ratable as for amputation.

If only one of the MPJ or the PIP joint is ankylosed, the 
finger is rated as unfavorably ankylosed or favorably 
ankylosed based on how close to the median fold of the palm 
veteran can place tip of the finger.  The April 2005 examiner 
reported flexion in degrees, not inches of approximation to 
the transverse fold.  Rather than return this very old case 
for this measurement, the rating will be determined based on 
the assumption of unfavorable ankylosis.  Unfavorable 
ankylosis of the little finger is rated 0 percent under both 
the older rating criteria, unless it is extremely 
unfavorable, in which case it is rated as amputation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1993).  It is not 
ankylosed, and thus cannot be extremely unfavorably 
ankylosed.

Under the newer rating criteria for a little finger, the 
remaining basis for a compensable rating is to consider 
whether the little finger limits the motion of the other 
fingers of that hand, or interferes with the overall function 
of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 Note 
(2005).

The report of the April 2005 VA examiner shows that 
impairment of the veteran's right little finger does not 
limit the motion of the other fingers of that hand.  The 
remaining question is whether the active limitation of 
flexion the examiner noted and the veteran's report of 
dropping change or small items is a compensable interference 
with the overall function of the hand.  Id.

The gist of the scheme for rating the little finger is to 
compensate for disability comparable to that of an 
amputation, even if the finger impairment does not otherwise 
meet any of the criteria for rating as an amputation.  This 
is reasonably inferred from the grouping together of the 
instructions to consider whether evaluation as amputation is 
warranted, whether ankylosis of the little finger impairs 
motion of the other fingers, or whether ankylosis of the 
little finger interferes with the overall function of the 
hand.  Id.  Taking as credible and probative of the extent of 
disability the veteran's demonstration of absence of flexion 
of the right MPJ, the demonstration of full grip strength, 
and the disclaimer of problems with the hand other than 
dropping small objects, the report of dropping coins does not 
amount to an overall impairment with disabling effect 
comparable to amputation of the little finger.  The 
preponderance of the evidence is against a compensable rating 
at any time from the effective date of service connection to 
the present for the residual of a fracture of the right (5th) 
metacarpophalangeal joint.

III.  Service Connection for Periodontal Disease

Service, private, and VA dental records confirm the veteran's 
periodontal disease.  A VA dental examiner opined in April 
2005 that service did not cause the veteran's periodontal 
disease.  The opinion is inapposite to the grounds of this 
decision.  The question in this case is not whether the 
veteran's periodontal disease originated in or was caused by 
service.

The veteran's claim for disability compensation for 
periodontal disease must fail because is not a compensable 
disability under VA law.  It is not a compensable disability, 
because it is not a dental condition that resulted from 
combat wound or other dental trauma in service.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).  The 
veteran has filed a claim for a disability not provided by 
law.  It must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Judicial precedent provides that claims for disability 
compensation for dental reasons are to be deemed claims for 
treatment, and vice versa.  Mays v. Brown, 5 Vet. App. 302, 
305 (1993).

Service dental records February 1975, when the veteran first 
had deep scaling, to November 1992, show treatment for 
periodontal disease.  VA examination of August 1993 showed 
periodontal disease.  VA outpatient dental treatment records 
of August through November 1993 show his receipt of Class II 
one-time dental treatment.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161(b) (2005).  This was 
apparently afforded him without rating action, as is allowed 
by regulation.  38 C.F.R. § 17.162 (2005).

Review of the regulations providing for dental treatment in 
addition to treatment VA has already provided reveals the 
veteran does not meet the legal criteria for Class IIa 
through Class VI dental treatment.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 17.161(c)-(j) (2005).


ORDER

Higher initial ratings for degenerative joint disease of the 
cervical spine, degenerative joint disease of the lumbar 
spine, and residuals of a fracture of the right little (5th) 
finger are denied.

Service connection for periodontal disease for compensation 
or treatment purposes is denied.


REMAND

The veteran had the excision of a skin cancer diagnosed as 
Bowen's disease of the right thumb in service in 1990.  A May 
1992 service medical record shows (apparently) surgical 
avulsion of the nail after failure of other treatment.  In 
May 1992, the nail was regrowing well.

On VA examination in July 1993, the examiner noted the 
thumbnail had not regrown.  There was a scar from the 
excision of the skin cancer, and the veteran reported 
numbness in the lateral aspect of the thumb.  The examiner 
diagnosed the excision and scar, but offered no explanation 
for the numbness or comment that he did not find the numbness 
the veteran reported.

Subsequent VA neurologic examinations have focused on whether 
the veteran has upper extremity disc disease producing 
intervertebral disc syndrome or other radicular pathology.  
In this context, the April 2005 VA examiners offered 
differential diagnosis as between radicular versus carpal 
tunnel etiology for what the veteran then reported as 
numbness of multiple fingers of each hand.

The veteran's July 1993 report of numbness in the right thumb 
predated his first report of multiple finger symptoms by 
several years.  This record raises a reasonable question 
whether the veteran suffered some minor nerve damage of the 
thumb coincident with excision of the skin cancer.  It is 
reasonable that the later VA examiners did not attend to this 
question in light of the focus on the intervertebral disc 
question.  Nonetheless the question requires the attention of 
a medical examination in this instance.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurologic examination to determine 
whether the veteran suffers local sensory 
or other neurologic deficit as a residual 
of the May 1992 surgical treatment of 
Bowen's disease in situ.

Provide the examiner with the claims file 
for review of May 1992 service medical 
record drawing of the site and treatment 
of Bowen's disease.

2.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


